Name: Council Regulation (EEC) No 3146/87 of 19 October 1987 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  agricultural activity;  agri-foodstuffs;  economic policy
 Date Published: nan

 Avis juridique important|31987R3146Council Regulation (EEC) No 3146/87 of 19 October 1987 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 300 , 23/10/1987 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 24 P. 0166 Swedish special edition: Chapter 3 Volume 24 P. 0166 *****COUNCIL REGULATION (EEC) No 3146/87 of 19 October 1987 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the current situation of the market in wine, characterized by large surpluses, requires the implementation of measures other than distillation in order to dispose of the surpluses; Whereas, in order to reduce the quantity of wine delivered for distillation and the resulting quantities of vinous alcohol, it is advisable to provide a fresh outlet for producers of grape must; Whereas research conducted by the Commission since 1983, in accordance with Article 48 of Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 1972/87 (5), has promoted the implementation of alternative measures to distillation for the disposal of surpluses from the wine sector and has shown that it is quite possible to use concentrated grape must in feedingstuffs; whereas it is therefore advisable, on an experimental basis, to make this operation viable by granting an aid for concentrated grape must used in feedingstuffs; whereas the aid should be fixed at a sufficient level without causing any undue adverse effect on the competitiveness of the products which are traditionally used at present in feedingstuffs; whereas it should be specified that the amount of aid will be fixed in such a way as to prevent an artificial increase in the wine-growing potential which might result in the production of excessive quantities of grape must intended solely for feedingstuffs; whereas, bearing this in mind, the quantity of concentrated must used in feedingstuffs should be deducted from the quantity of wine distilled under Article 38 of Regulation (EEC) No 822/87; Whereas, in view of the innovative character of this new measure, its duration should initally be limited to three years and a ceiling of 300 000 hectolitres should be set for a period of three years for the quantities eligible to benefit under this scheme, HAS ADOPTED THIS REGULATION: Article 1 Article 45 of Regulation (EEC) No 822/87 is hereby replaced by the following: 'Article 45 1. An aid scheme is hereby instituted for the use of: - concentrated grape musts, - rectified concentrated grape musts produced in the Community, when they are used in order to increase the alcoholic strenghts referred to in Article 18 of this Regulation and in Article 8 (2) of Regulation (EEC) No 823/87. 2. The grant of aid referred to in paragraph 1 may be reserved for the products referred to in that paragraph coming from wine-growing zones C III if the trade patterns in must and coupage wines cannot be guaranteed without this measure. Where it is decided to reserve the grant of aid as referred to in the first subparagraph, this shall also apply to rectified concentrated grape musts produced outside the wine-growing zones referred to in that subparagraph, in plant which started production thereof before 30 June 1982. 3. The amount of aid referred to in paragraph 1 shall be fixed in ECU per % vol potential alcoholic strength and per hectolitre of concentrated grape must or rectified concentrated grape must, taking into account the difference between the cost of enrichment by means of these products and by means of sucrose. 4. During the wine years 1988/1989, 1989/1990 and 1990/1991, a further aid scheme is hereby introduced for the use in feedingstuffs of concentrated grape must produced in the Community. 5. The amount of the aid referred to in paragraph 4 shall be fixed in ECU per % vol potential alcoholic strength and per hectolitre of concentrated grape must, account being taken of the effect, on the feedingstuff's price, of the replacement of a traditional component by concentrated grape must. Moreover, the amount shall be fixed in such a way as to prevent any increase in concentrated grape must production which might result from such must being produced solely for use in animal feed. 6. The amount of the aid referred to in paragraph 4 shall not exceed that granted under the preventive distillation scheme. 7. During the wine years referred to in paragraph 4, the total quantity of concentrated grape must convered by the measure referred to in that paragraph may not exceed 300 000 hectolitres. 8. The total quantity of concentrated grape must covered during a marketing year by the aid referred to in paragraph 4 shall be deducted from the quantity of table wine which may form the subject of the measures referred to in Article 38 during the following marketing year. Where provision is made for the limitation of the maximum quantity of table wine which may be subjected to preventive distillation measures by each producer, this limit shall be adjusted accordingly. 9. In accordance with the procedure laid down in Article 83: - the amount of the aid referred to in paragraph 1 shall be fixed before each marketing year, - the amount of the aid referred to in Article 4 and the maximum quantity of concentrated grape must which may form the subject of this aid shall be fixed before each for the marketing years in question, - the conditions for granting the aid referred to in paragraphs 1 and 4 and the other detailed rules for the application of this Article shall be laid down. 10. The Commission shall submit to the Council before 1 February 1991 a report to enable it, before 1 September 1991, to examine the operation of the scheme referred to in paragraph 4'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1987. For the Council The President L. TOERNAES (1) OJ No C 243, 27. 9. 1986, p. 3. (2) OJ No C 76, 23. 3. 1987, p. 140. (3) OJ No C 83, 30. 3. 1987, p. 7. (4) OJ No L 84, 27. 3. 1987, p. 1. (5) OJ No L 184, 3. 7. 1987, p. 26.